Case: 12-40694       Document: 00512197288         Page: 1     Date Filed: 04/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 4, 2013
                                     No. 12-40694
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LUIS LARA, true name Lucio Luis Lara, Jr.,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-1662-31


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Luis Lara has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Lara has
filed a response. The record is insufficiently developed to allow consideration at
this time of Lara’s claims of ineffective assistance of counsel; such claims
generally “cannot be resolved on direct appeal when the claim has not been
raised before the district court since no opportunity existed to develop the record

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40694     Document: 00512197288      Page: 2   Date Filed: 04/04/2013

                                  No. 12-40694

on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006) (internal quotation marks and citation omitted). We have
reviewed counsel’s brief and the relevant portions of the record reflected therein,
as well as Lara’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2